

116 HR 6253 IH: Crowdfunding to Combat the Coronavirus Act
U.S. House of Representatives
2020-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6253IN THE HOUSE OF REPRESENTATIVESMarch 12, 2020Mr. McHenry (for himself, Mrs. Wagner, Mr. Barr, Mr. Stivers, and Mr. Huizenga) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo expand certain securities exemptions to respond to COVID–19, to establish an X-prize for creating an effective COVID–19 vaccine, and for other purposes.1.Short titleThis Act may be cited as the Crowdfunding to Combat the Coronavirus Act.2.Expansion of certain securities exemptions to respond to COVID–19(a)DefinitionsSection 2(a) of the Securities Act of 1933 (15 U.S.C. 77b(a)) is amended by adding at the end the following:(20)Issuer combating COVID–19The term issuer combating COVID–19 means an issuer that undertakes—(A)efforts to find a vaccine for COVID–19;(B)research or production of medical equipment related to COVID–19, including—(i)testing equipment; and(ii)touchless automation and hands-free proximity sensing technology;(C)research or production of technology or equipment related to social distancing or other non-medical strategies to reduce the danger of COVID–19 to the general population, including—(i)online education technology; and(ii)remote video conferencing technology; and(D)such other activities as the Commission may determine appropriate..(b)Issue exemptive authority with respect to COVID–19Section 3(b) of the Securities Act of 1933 (15 U.S.C. 77c(b)) is amended—(1)in paragraph (1), by inserting after no issue of securities the following: (other than an issue of securities by an issuer combating COVID–19); and(2)in paragraph (2)(A), by striking The aggregate and inserting Except for securities of an issuer combating COVID–19, the aggregate.(c)Crowdfunding exemption with respect to COVID–19Section 4(a)(6)(A) of the Securities Act of 1933 (15 U.S.C. 77d(a)(6)(A)) is amended by inserting before the aggregate amount the following: except for transactions involving the offer or sale of securities by an issuer combating COVID–19,.(d)Exemption from joint and several liabilitySection 24 of the Securities Act of 1933 (15 U.S.C. 77x) is amended by adding at the end the following: Notwithstanding any other provision of law, an issuer combating COVID–19 shall not be subject to joint and several liability for any claim against such issuer, other than a claim of fraud under the securities laws..3.COVID–19 X-prizeIf the Director of the Centers for Disease Control and Prevention or the Director of the National Institutes of Health determines that a person has created a vaccine for COVID–19 that cuts the incidence and mortality rate of COVID–19 by more than 50 percent and makes such vaccine widely available to the public at affordable rates, such Director shall report such determination to the President and the Secretary of the Treasury. If, after reviewing such report, the President agrees, the Secretary of the Treasury shall, without further appropriation and out of any amounts in the general fund not otherwise appropriated, pay such person $1,000,000,000.4.GAO StudyNot later than 1 year after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a study on the impact of this Act and the amendments made by this Act.5.SunsetThis Act and the amendments made by this Act shall have no force or effect after the earlier of—(1)the date the Secretary of the Treasury awards the prize described under section 3; and(2)the end of the 3-year period beginning on the date of enactment of this Act.